Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on June 13, 2019 and February 05, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
3.	Applicant's arguments filed February 12, 2021 have been fully considered but they are not persuasive.
	In response to the Applicant’s argument pertaining to “The present application is a Continuation of International Application Publication No. W02018227485, filed on June 15, 2017. Liu was filed on April 4, 2016, and published on October 19, 2017. As Liu was published after the effective filing date of this application, it is not prior art under § 102(a) (1) because it was not patented or described in a printed publication before the effective filing date of the claimed invention.” The Examiner respectfully disagrees. The prior art Liu is prior art under § 102(a)(2) if owned by the same person and the effective filing date is more than one year prior to the effective filing date of the instant application. Liu has an effective filing date of April 4, 2016 which is more than one year prior to the effective filing date (June 15, 2017) of the instant application.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 6, 15, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al Embodiment 1 (WO2017/177424A1) (herein after Liu et al Embodiment 1), further in view of Liu et al Embodiment 2 (WO2017/177424A1) (herein after Liu et al Embodiment 2), and further in view of Moore (US6601001B1) (herein after Moore)

	In Re Claim 1, Liu et al Embodiment 1 Fig. 1 teaches, a method for fault detection in line protection for a power transmission system (Fig. 1, Para. [0034] Reference is first made to Fig. 1, which schematically illustrates a flow diagram of a method 100 of fault detection in line protection for a power transmission system according to an embodiment of the present disclosure; Fig. 1, [0035] As illustrated in Fig. 1, the method starts from step 110), comprising obtaining a sampled value of voltage at a measurement point (Fig. 1, Para. [0035] As illustrated in Fig. 1, the method starts from step 110, in which a voltage at a measurement point is obtained) on an electrical line, wherein the measurement point corresponds to a location, at which a protection device for the line protection is installed(Fig. 1, Para. [0035] as illustrated in Fig. 1, the method starts from step 110, in which a voltage at a measurement point is obtained. As mentioned before, the term "measurement point" used herein refers to a point on the electric line, at which the measurements are performed to obtain any of current and voltage and it usually is located where the protection device is installed), obtaining a sampled value of a current at the measurement point(Fig. 1, Para. [0036] the current at the measurement point can be measured); calculating an instantaneous voltage value (Fig. 1, Para. [0038] a voltage at a setting point on the electrical line) specified by an operation criterion of Fig. 1, Para. [0038] a voltage at a setting point on the electrical line can be determined from the obtained voltage at the measurement point, the obtained current at the measurement point; according to a time domain lumped parameter model for the electrical line); calculating an instantaneous comparison voltage value specified by the operation criterion of the protection device wherein the calculating the instantaneous comparison voltage value is based on the sampled value of the voltage and the sampled value of the current; corresponding to the time-domain lumped parameter model; and performing the fault detection based on a comparison of the instantaneous voltage value (Fig. 1, Para. [0054] the fault detection is determined based on the determined voltage change and a fault threshold) and the instantaneous comparison voltage value (Fig. 1, Para. [0038] a voltage at a setting point on the electrical line).
	Liu et al Embodiment 1 fails to teach, in accordance with a differential equation measurement; in accordance with a comparison differential equation measurement.
	In analogous art, Liu et al Embodiment 2 teaches, in accordance with a differential equation measurement (Para. [0009] In another embodiment of the present disclosure, the differential equation may include:                          
                            
                                
                                    u
                                
                                
                                    q
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            u
                            
                                
                                    t
                                
                            
                            -
                            R
                            •
                             
                            i
                            
                                
                                    t
                                
                            
                            -
                            L
                            •
                             
                            
                                
                                    d
                                    i
                                    
                                        
                                            t
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     wherein u(t) represents the voltage at the measurement point; If we  consider the discrete time system domain, for example a sample point at instant k, the above equation can be rewritten as below to represent the calculation in discrete time domain:                         
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    k
                                
                            
                            =
                            
                                
                                    u
                                
                                
                                    k
                                
                            
                            -
                            
                                
                                    R
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                    +
                                    L
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    k
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    ).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Liu et al Embodiment 1 to include the teaching of using a measurement differential equation taught by Liu et al Embodiment 2 for the benefit of fault detection and in line protection for a power transmission system. [Liu et al Embodiment 2: [0006] various embodiments of the present disclosure mainly aim at providing a solution for fault detection in line protection for a power transmission system.]
	Liu et al Embodiment 1 in view of Liu et al Embodiment 2 fail to teach, in accordance with a comparison differential equation measurement
	In analogous art, Moore teaches, by using comparison differential equation (Col. 3, Ln. 4-16 the calculating means may comprise means for calculating from said calculated voltage and current values a value of a complex impedance between said first ends and said intermediate point, and said fault-location determining means may comprise means for evaluating a sign of said complex impedance. The calculating means may calculate said value of a complex impedance by means of the equation:                          
                            v
                            =
                            R
                            i
                            +
                            L
                            
                                
                                    d
                                    i
                                
                                
                                    d
                                    t
                                
                            
                        
                     )
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Liu et al Embodiment 1 in view of Liu et al Embodiment 2 to include the teaching of using a comparison differential equation taught by Moore for the benefit of fault detection and in line protection for a power transmission system. [Moore: Col. 2, Ln. 1-4: In accordance with the invention, there is provided relay equipment for an electrical power line, characterized by fault-detection means.]

	In Re Claim 6, Liu et al Embodiment 1 in view of Liu et al Embodiment 2, and further in view of Moore teach the limitations of claim 1, which this claim depends on.
	Liu et al Embodiment 1 further teaches, the method according to claim 1, wherein the time-domain lumped parameter model comprises any of a Resistor-Inductor-Capacitor (RLC) model or a Resistor-Inductor (RL) model (Fig. 1, Para. [0038]:  The time domain lumped parameter model may be for example an RLC model or an RL model.)

	In Re Claim 15, Liu et al Embodiment 1 teaches, an apparatus for fault detection in line protection for a power transmission system (Fig. 10, Para [0076] As illustrated in Fig. 10, there is illustrated an apparatus 1000 for fault detection in line protection), comprising: a first circuit (Fig. 10, Para. [0076]: The apparatus 1000 may comprise a voltage obtainment module 1001 “the voltage obtainment module is considered the first circuit”) configured to obtain a sampled value of a voltage at a measurement point on an electrical line, wherein the Fig. 10, Para. [0076]: The voltage obtainment module 1001 can be configured to obtain a voltage at a measurement point on an electrical line. The measurement point is a point at which a protection device for the line protection is installed); a second circuit (Fig. 10, Para. [0076]: a current obtainment module 1002 “the current obtainment module is considered the second circuit”) configured to obtain a sampled value of a current at the measurement point (Fig. 10, Para. [0076]: The current obtainment module 1002 can be configured to obtain a current at the measurement point); a third circuit (Fig. 10, Para. [0076]: The voltage determination module 1004 “the voltage determination module is considered the third circuit”), configured to calculate an instantaneous voltage value specified by an operation criterion of the protection device wherein calculating the instantaneous voltage value is based on the sampled value of the voltage (Fig. 10, Para. [0076]: The voltage determination module 1004 can be configured to determine a voltage at a setting point on the electrical line from the voltage at the measurement point) and the sampled value of the current (Fig. 10, Para. [0076]: Fig. 10, Para. [0076]: The voltage determination module 1004 can be configured to determine a voltage at a setting point on the electrical line from; the current at the measurement point); measurement corresponding to a time-domain lumped parameter model for the electrical line (Fig. 10, Para. [0076]: according to a time domain lumped parameter model for the electrical line); a fourth circuit (Fig. 10, Para. [0076]: The voltage determination module 1004 “the voltage determination module is considered the fourth circuit”), configured to calculate an instantaneous comparison voltage value specified by the operation criterion of the protection device wherein the calculating the instantaneous comparison voltage value is based on the sampled value of the voltage (Fig. 10, Para. [0076]: The voltage determination module 1004 can be configured to determine a voltage at a setting point on the electrical line from the voltage at the measurement point) and the sampled value of the current (Fig. 10, Para. [0076]: Fig. 10, Para. [0076]: The voltage determination module 1004 can be configured to determine a voltage at a setting point on the electrical line from; the current at the measurement point); measurement corresponding to a time-domain lumped parameter model (Fig. 10, Para. [0076]: according to a time domain lumped parameter model for the electrical line); and a fifth circuit (Fig. 10, Para. [0076]: The fault detection module 1006) configured to perform the fault detection (Fig. 10, Para. [0076]: The fault detection module 1006 may be configured to perform the fault detection based on the determined voltage change and a fault threshold) based on a comparison of the instantaneous voltage value (Fig. 10, Para. [0076]: a voltage at a measurement point on an electrical line) and the instantaneous comparison voltage value (Fig. 10, Para. [0076]: The voltage obtainment module 1001 can be configured to obtain a voltage at a measurement point on an electrical line).
	Liu et al Embodiment 1 fails to teach, in accordance with a differential equation; in accordance with a comparison differential equation.
In analogous art, Liu et al Embodiment 2 teaches, in accordance with a differential equation (Para. [0009] In another embodiment of the present disclosure, the differential equation may include:                          
                            
                                
                                    u
                                
                                
                                    q
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            u
                            
                                
                                    t
                                
                            
                            -
                            R
                            •
                             
                            i
                            
                                
                                    t
                                
                            
                            -
                            L
                            •
                             
                            
                                
                                    d
                                    i
                                    
                                        
                                            t
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     wherein u(t) represents the voltage at the measurement point; If we  consider the discrete time system domain, for example a sample point at instant k, the above equation can be rewritten as below to represent the calculation in discrete time domain:                         
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    k
                                
                            
                            =
                            
                                
                                    u
                                
                                
                                    k
                                
                            
                            -
                            
                                
                                    R
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                    +
                                    L
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    k
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    ).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Liu et al Embodiment 1 to include the teaching of using a measurement differential equation taught by Liu et al Embodiment 2 for the benefit of fault detection and in line protection for a power transmission system. [Liu et al Embodiment 2: [0006] various embodiments of the present disclosure mainly aim at providing a solution for fault detection in line protection for a power transmission system.]
	Liu et al Embodiment 1 in view of Liu et al Embodiment 2 fail to teach, in accordance with a comparison differential equation.
	In analogous art, Moore teaches, in accordance with a comparison differential equation (Col. 3, Ln. 4-16 the calculating means may comprise means for calculating from said calculated voltage and current values a value of a complex impedance between said first end and said intermediate point, and said fault-location determining means may comprise means for evaluating a sign of said complex impedance. The calculating means may calculate said value of a complex impedance by means of the equation                          
                            v
                            =
                            R
                            i
                            +
                            L
                            
                                
                                    d
                                    i
                                
                                
                                    d
                                    t
                                
                            
                        
                     ).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Liu et al Embodiment 1 in view of Liu et al Embodiment 2 to include the teaching of using a comparison differential equation taught by Moore for the benefit of fault detection and in line protection for a power transmission system. [Moore: Col. 2, Ln. 1-4: In accordance with the invention, there is provided relay equipment for an electrical power line, characterized by fault-detection means.]

	In Re Claim 20, Liu et al Embodiment 1 in view of Liu et al Embodiment 2, and further in view of Moore teach the limitations of claim 15, which this claim depends on.
	Liu et al Embodiment 1 further teaches, the apparatus according to claim 15, wherein the time-domain lumped parameter model comprises any of a Resistor-Inductor-Capacitor (RLC) model or a Resistor-Inductor (RL) model (Fig. 1, Para. [0038]:  The time domain lumped parameter model may be for example an RLC model or an RL model.)

	In Re Claim 21, Liu et al Embodiment 1 teaches, an apparatus for fault detection in line protection for a power transmission system (Fig. 9, Para. [0067]: [0067] Fig. 9 further illustrates a system 900 for fault detection in line protection for a power transmission system according to an embodiment of the present disclosure. As illustrated in Fig. 9, the system 900 can comprise one or more processors 901; a memory 902 coupled to at least one of the processors 901; and a set of  program instructions 903 stored in the memory 902), comprising: a non-transitory computer readable memory medium (Fig. 9, Para. [0067]: a memory 902) configured with instructions executable by a computer to (Fig. 9, Para. [0067]: The set of program instructions 903 is executable by at least one of the processors 901 to cause the system 900 to): obtain a sampled value of voltage at a measurement point on an electrical line (Fig. 9, Para. [0067]: obtain a voltage at a measurement point, on an electrical line), wherein the measurement point corresponds to a location at which a protection device for the line protection is installed (Fig. 9, Para. [0067]: The measurement point is a point at which a protection device for the line protection is installed); obtain a sampled value of current at the measurement point (Fig. 9, Para. [0067]: The system 900 may be further configured to obtain a current at the measurement point); calculate an instantaneous voltage value (Fig. 1, Para. [0038] a voltage at a setting point on the electrical line) specified by an operation criterion of the protection device wherein calculating the instantaneous voltage value is based on the sampled value of the voltage and the sampled value of the current; measurement corresponding to a time-domain lumped parameter model for the electrical line (Fig. 1, Para. [0038] a voltage at a setting point on the electrical line can be determined from the obtained voltage at the measurement point, the obtained current at the measurement point; according to a time domain lumped parameter model for the electrical line); calculate an instantaneous comparison voltage value (Fig. 1, Para. [0038] a voltage at a setting point on the electrical line) specified by the operation criterion of the protection device, wherein the calculating the instantaneous comparison voltage value is based on the sampled value of the voltage and the sampled value of the current; measurement corresponding to the time-domain lumped parameter model (Fig. 1, Para. [0038] a voltage at a setting point on the electrical line can be determined from the obtained voltage at the measurement point, the obtained current at the measurement point; according to a time domain lumped parameter model for the electrical line); and perform the fault detection based on a comparison (Fig. 1, Para. [0054] the fault detection is determined based on the determined voltage change and a fault threshold) of the instantaneous voltage value (Fig. 1, Para. [0038] a voltage at a setting point on the electrical line) and the instantaneous comparison voltage value (Fig. 1, Para. [0038] a voltage at a setting point on the electrical line.)
	Liu et al Embodiment 1 fails to teach, in accordance with a differential equation; in accordance with a comparison differential equation.
	In analogous art, Liu et al Embodiment 2 teaches, in accordance with a differential equation (Para. [0009] In another embodiment of the present disclosure, the differential equation may include:                          
                            
                                
                                    u
                                
                                
                                    q
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            u
                            
                                
                                    t
                                
                            
                            -
                            R
                            •
                             
                            i
                            
                                
                                    t
                                
                            
                            -
                            L
                            •
                             
                            
                                
                                    d
                                    i
                                    
                                        
                                            t
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     wherein u(t) represents the voltage at the measurement point; If we  consider the discrete time system domain, for example a sample point at instant k, the above equation can be rewritten as below to represent the calculation in discrete time domain:                         
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    k
                                
                            
                            =
                            
                                
                                    u
                                
                                
                                    k
                                
                            
                            -
                            
                                
                                    R
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                    +
                                    L
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    k
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    ).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Liu et al Embodiment 1 to include the teaching of using a measurement differential equation taught by Liu et al Embodiment 2 for the benefit of fault detection and in line protection for a power transmission system. [Liu et al Embodiment 2: [0006] various embodiments of the present disclosure mainly aim at providing a solution for fault detection in line protection for a power transmission system.]
	Liu et al Embodiment 1 in view of Liu et al Embodiment 2 fail to teach, in accordance with a comparison differential equation.
	In analogous art, Moore teaches, by using comparison differential equation (Col. 3, Ln. 4-16 the calculating means may comprise means for calculating from said calculated voltage and current values a value of a complex impedance between said first ends and said intermediate point, and said fault-location determining means may comprise means for evaluating a sign of said complex impedance. The calculating means may calculate said value of a complex impedance by means of the equation                          
                            v
                            =
                            R
                            i
                            +
                            L
                            
                                
                                    d
                                    i
                                
                                
                                    d
                                    t
                                
                            
                        
                     )
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Liu et al Embodiment 1 in view of Liu et al Embodiment 2 to include the teaching of using a comparison differential equation taught by Moore for the benefit of fault detection and in line protection for a power transmission system [Moore: Col. 2, Ln. 1-4: In accordance with the invention, there is provided relay equipment for an electrical power line, characterized by fault-detection means.]

6. 	Claims 2, 3, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Liu et al Embodiment 1 in view of Liu et al Embodiment 2, and further in view of Moore as applied to claims 1, 4 – 6, 15, 18 – 21 above, and further in view of Vladimir Terzija, Gary Preston, Vladimir Stanojević, Nagy I. Elkalashy, and Marjan Popov (Synchronized Measurements-Based Algorithm for Short Transmission Line Fault Analysis) (herein after Terzija et al).
	In Re Claim 2, Liu et al Embodiment 1 in view of Liu et al Embodiment 2, and further in view of Moore teach the limitations of claim 1, which this claim depends on.
	Liu et al Embodiment 2 further teaches, the method according to claim 1, wherein the instantaneous voltage value is calculated by:                         
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    k
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    1
                                
                            
                            •
                             
                            
                                
                                    u
                                
                                
                                    k
                                
                            
                            +
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                            •
                             
                            
                                
                                    R
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                    +
                                    L
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    k
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     (Para. [0009]: In another embodiment of the present disclosure, the differential equation may include:                          
                            
                                
                                    u
                                
                                
                                    q
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            u
                            
                                
                                    t
                                
                            
                            -
                            R
                            •
                             
                            i
                            
                                
                                    t
                                
                            
                            -
                            L
                            •
                             
                            
                                
                                    d
                                    i
                                    
                                        
                                            t
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     wherein u(t) represents the voltage at the measurement point; If we  consider the discrete time system domain, for example a sample point at instant k, the above equation can be rewritten as below to represent the calculation in discrete time domain:                         
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    k
                                
                            
                            =
                            
                                
                                    u
                                
                                
                                    k
                                
                            
                            -
                            
                                
                                    R
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                    +
                                    L
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    k
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    ) wherein uq_k represents the instantaneous voltage value at instant k (Para. [0009] wherein u (t) represents the voltage at the measurement point; a sample point at instant k), uk represents the sampled value of the voltage at instant k (Para. [0010] wherein, uk represents the voltage at the protection installation point), ik represents the sampled value of the current at instant k (Para. [0010] ik represents the current at the protection installation point), R and L, respectively, represent a resistance value of a resistor (Para. [0010] R represents a resistance value of a resistor in the lumped model) and an inductance value of an inductor in the time-domain lumped parameter model (Para. [0010] L represents an inductance value of an inductor in the lumped model),                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the sampled value of the current ik (Para. [0010]                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents the differential value of the current ik), 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Liu et al Embodiment 1 in view of Liu et al Embodiment 2, and further in view of Moore to include the teaching of an instantaneous measurement point voltage value is calculated by:
                         
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    k
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    1
                                
                            
                            •
                             
                            
                                
                                    u
                                
                                
                                    k
                                
                            
                            +
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                            •
                             
                            
                                
                                    R
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                    +
                                    L
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    k
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     , taught by Liu et al Embodiment 2 for the benefit of fault detection and in line protection for a power transmission system. [Liu et al Embodiment 2: [0006] various embodiments of the present disclosure mainly aim at providing a solution for fault detection in line protection for a power transmission system.]
	Liu et al Embodiment 1 in view of Liu et al Embodiment 2, and further in view of Moore fail to teach, m1 and m2 are coefficients specified by operation criterion of a protection device.
	In analogous art, Terzija et al teaches, m1 (Fig. 2, Pg. 2641, Left Col. Ln. 6 sgn(x) = 1) and m2 (Fig. 2, Pg. 2641, Left Col. Ln. 5 sgn(x) = -1) are coefficients specified by operation criterion of a protection device. (Fig 2, Pg. 2640, Right Col. II. TRANSMISSION LINE FAULT MODELING; Fig. 2 shows a three-phase representation of a single-phase to ground arcing fault on a transmission line. It is assumed that current and voltage measurements are synchronously acquired at both line terminals by synchronized measurement technology (SMT) and transmitted to a central intelligent electronic device (IED) where they are processed by an appropriate numerical algorithm to determine the fault distance, l, arc voltage amplitude, Ua, and the tower footing resistance, RF.; Fig. 2, Pg. 2641, Left Col. Ln. 4-5 ua (t) = Uasgn (ia); and sgn is the sign function).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Liu et al Embodiment 1 in view of Liu et al Embodiment 2, and further in view of Moore to include coefficients m1 and m2 specified by operation criterion of a protection device taught by Terzija et al for the benefit of fault detection and in line protection for a power transmission system [Terzija et al: Abstract: A new numerical algorithm for the analysis of single line to ground faults on short overhead transmission lines is presented in this paper.]

	In Re Claim 3, Liu et al Embodiment 1 in view of Liu et al Embodiment 2, and further in view of Moore teach the limitations of claim 1, which this claim depends on.
	Liu et al Embodiment 2 further teaches, the method according to claim 1, wherein the instantaneous comparison voltage value is calculated by:                         
                            
                                
                                    u
                                
                                
                                    r
                                    e
                                    s
                                    _
                                    k
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                            •
                             
                            
                                
                                    u
                                
                                
                                    k
                                
                            
                            +
                            
                                
                                    m
                                
                                
                                    4
                                
                            
                            •
                             
                            
                                
                                    R
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                    +
                                    L
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    k
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     (In another embodiment of the present disclosure, the differential equation may include:                          
                            
                                
                                    u
                                
                                
                                    q
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            u
                            
                                
                                    t
                                
                            
                            -
                            R
                            •
                             
                            i
                            
                                
                                    t
                                
                            
                            -
                            L
                            •
                             
                            
                                
                                    d
                                    i
                                    
                                        
                                            t
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     wherein u(t) represents the voltage at the measurement point; If we  consider the discrete time system domain, for example a sample point at instant k, the above equation can be rewritten as below to represent the calculation in discrete time domain:                         
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    k
                                
                            
                            =
                            
                                
                                    u
                                
                                
                                    k
                                
                            
                            -
                            
                                
                                    R
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                    +
                                    L
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    k
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    ) wherein ures_k represents the instantaneous comparison voltage value at instant k (Para. [0009] wherein u (t) represents the voltage at the measurement point; a sample point at instant k), uk represents the sampled value of the voltage at instant k (Para. [0010] wherein, uk represents the voltage at the protection installation point), ik represents the sampled value of the current at instant k (Para. [0010] ik represents the current at the protection installation point), R and L, respectively, represent a resistance value of a resistor (Para. [0010] R represents a resistance value of a resistor in the lumped model) and an inductance value of an inductor in the time-domain lumped parameter model (Para. [0010] L represents an inductance value of an inductor in the lumped model),                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the sampled value of current ik (Para. [0010]                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents the differential value of the current ik.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Liu et al Embodiment 1 in view of Liu et al Embodiment 2, and further in view of Moore to include the teaching of an instantaneous comparison voltage value is calculated by:                         
                            
                                
                                    u
                                
                                
                                    r
                                    e
                                    s
                                    _
                                    k
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                            •
                             
                            
                                
                                    u
                                
                                
                                    k
                                
                            
                            +
                            
                                
                                    m
                                
                                
                                    4
                                
                            
                            •
                             
                            
                                
                                    R
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                    +
                                    L
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    k
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     taught by Liu et al Embodiment 2 for the benefit of fault detection and in line protection for a power transmission system. [Liu et al Embodiment 2: [0006] various embodiments of the present disclosure mainly aim at providing a solution for fault detection in line protection for a power transmission system.]
	Liu et al Embodiment 1 in view of Liu et al Embodiment 2, and further in view of Moore fail to teach, and m3 and m4 are coefficients specified by operation criterion of a protection device.
	In analogous art, Terzija et al teaches, m3 (Fig. 2, Pg. 2641, Left Col. Ln. 5: sgn(x) = 0) and m4 (Fig. 2, Pg. 2641, Left Col. Ln. 6: sgn(x) = 1) are coefficients specified by operation criterion of a protection device (Fig 2, Pg. 2640, Right Col. II. TRANSMISSION LINE FAULT MODELING; Fig. 2 shows a three-phase representation of a single-phase to ground arcing fault on a transmission line. It is assumed that current and voltage measurements are synchronously acquired at both line terminals by synchronized measurement technology (SMT) and transmitted to a central intelligent electronic device (IED) where they are processed by an appropriate numerical algorithm to determine the fault distance, l, arc voltage amplitude, Ua, and the tower footing resistance, RF.; Fig. 2, Pg. 2641, Left Col. Ln. 4-5 ua (t) = Uasgn (ia); and sgn is the sign function).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Liu et al Embodiment 1 in view of Liu et al Embodiment 2, and further in view of Moore coefficients m3 and m4 specified by operation criterion of a protection device taught by Terzija et al for the benefit of fault detection and in line protection for a power transmission system [Terzija et al: Abstract: A new numerical algorithm for the analysis of single line to ground faults on short overhead transmission lines is presented in this paper.]

	In Re Claim 16, Liu et al Embodiment 1 in view of Liu et al Embodiment 2, and further in view of Moore teach the limitations of claim 15, which this claim depends on.
	Liu et al Embodiment 2 further teaches, the apparatus according to claim 15, wherein the instantaneous voltage value is calculated by:                         
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    k
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    1
                                
                            
                            •
                             
                            
                                
                                    u
                                
                                
                                    k
                                
                            
                            +
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                            •
                             
                            
                                
                                    R
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                    +
                                    L
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    k
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     (Para. [0009]: In another embodiment of the present disclosure, the differential equation may include:                             
                            
                                
                                    u
                                
                                
                                    q
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            u
                            
                                
                                    t
                                
                            
                            -
                            R
                            •
                             
                            i
                            
                                
                                    t
                                
                            
                            -
                            L
                            •
                             
                            
                                
                                    d
                                    i
                                    
                                        
                                            t
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     wherein u(t) represents the voltage at the measurement point; If we  consider the discrete time system domain, for example a sample point at instant k, the above equation can be rewritten as below to represent the calculation in discrete time domain:                         
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    k
                                
                            
                            =
                            
                                
                                    u
                                
                                
                                    k
                                
                            
                            -
                            
                                
                                    R
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                    +
                                    L
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    k
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    ) wherein uq_k represents the instantaneous voltage value at instant k (Para. [0009] wherein u (t) represents the voltage at the measurement point; a sample point at instant k), uk represents the sampled value of the voltage at instant k (Para. [0010] wherein, uk represents the voltage at the protection installation point), ik represents the sampled value of the current at instant k (Para. [0010] ik represents the current at the protection installation point), R and L, respectively, represent a Para. [0010] R represents a resistance value of a resistor in the lumped model) and an inductance value of an inductor in the time-domain lumped parameter model (Para. [0010] L represents an inductance value of an inductor in the lumped model),                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the current ik (Para. [0010]                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents the differential value of the current ik).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Liu et al Embodiment 1 in view of Liu et al Embodiment 2, and further in view of Moore to include the teaching of an instantaneous measurement point voltage value is calculated by:                         
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    k
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    1
                                
                            
                            •
                             
                            
                                
                                    u
                                
                                
                                    k
                                
                            
                            +
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                            •
                             
                            
                                
                                    R
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                    +
                                    L
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    k
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     taught by Liu et al Embodiment 2 for the benefit of fault detection and in line protection for a power transmission system. [Liu et al Embodiment 2: [0006] various embodiments of the present disclosure mainly aim at providing a solution for fault detection in line protection for a power transmission system.]
	Liu et al Embodiment 1 in view of Liu et al Embodiment 2, and further in view of Moore fail to teach, and m1 and m2 are coefficients specified by operation criterion of a protection device.
	In analogous art, Terzija et al teaches, and m1 (Fig. 2, Pg. 2641, Left Col. Ln. 6 sgn(x) = 1) and m2 (Fig. 2, Pg. 2641, Left Col. Ln. 5 sgn(x) = -1) are coefficients specified by operation criterion of a protection device. (Fig 2, Pg. 2640, Right Col. II. TRANSMISSION LINE FAULT MODELING; Fig. 2 shows a three-phase representation of a single-phase to ground arcing fault on a transmission line. It is assumed that current and voltage measurements are synchronously acquired at both line terminals by synchronized measurement technology (SMT) and transmitted to a central intelligent electronic device (IED) where they are processed by an appropriate numerical algorithm to determine the fault distance, l, arc voltage amplitude, Ua, and the tower footing resistance, RF.; Fig. 2, Pg. 2641, Left Col. Ln. 4-5 ua (t) = Uasgn (ia); and sgn is the sign function).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Liu et al Embodiment 1 in view of Liu et al Embodiment 2, and further in view of Moore to include coefficients m1 and m2 specified by operation criterion of a protection device taught by Terzija et al for the benefit of fault detection and in line protection for a power transmission system [Terzija et al: Abstract: A new numerical algorithm for the analysis of single line to ground faults on short overhead transmission lines is presented in this paper.]

	In Re Claim 17, Liu et al Embodiment 1, Liu et al Embodiment 2, Moore, and Terzija et al teach the limitations of claim 16, which this claim depends on.
	Liu et al Embodiment 2 further teaches, the apparatus according to claim 16, wherein the instantaneous comparison voltage value is calculated by:                         
                            
                                
                                    u
                                
                                
                                    r
                                    e
                                    s
                                    _
                                    k
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                            •
                             
                            
                                
                                    u
                                
                                
                                    k
                                
                            
                            +
                            
                                
                                    m
                                
                                
                                    4
                                
                            
                            •
                             
                            
                                
                                    R
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                    +
                                    L
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    k
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     (In another embodiment of the present disclosure, the differential equation may include:                          
                            
                                
                                    u
                                
                                
                                    q
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            u
                            
                                
                                    t
                                
                            
                            -
                            R
                            •
                             
                            i
                            
                                
                                    t
                                
                            
                            -
                            L
                            •
                             
                            
                                
                                    d
                                    i
                                    
                                        
                                            t
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     wherein u(t) represents the voltage at the measurement point; If we  consider the discrete time system domain, for example a sample point at instant k, the above equation can be rewritten as below to represent the calculation in discrete time domain:                         
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    k
                                
                            
                            =
                            
                                
                                    u
                                
                                
                                    k
                                
                            
                            -
                            
                                
                                    R
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                    +
                                    L
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    k
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    ) wherein ures_k represents the instantaneous comparison voltage value at instant k (Para. [0009] wherein u (t) represents the voltage at the measurement point; a sample point at instant k), uk represents the sampled value of the voltage at instant k (Para. [0010] wherein, uk represents the voltage at the protection installation point), ik represents the sampled value of the current at instant k (Para. [0010] ik represents the current at the protection installation point), R and L, respectively, represent a resistance value of a resistor (Para. [0010] R represents a resistance value of a resistor in the lumped model) and an inductance value of an inductor in the time-domain lumped parameter model (Para. [0010] L represents an inductance value of an inductor in the lumped model),                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the sampled value of current ik at instant k (Para. [0010]                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents the differential value of the current ik). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Liu et al Embodiment 1 in view of Liu et al Embodiment 2, and further in view of Moore to include the teaching of an                         
                            
                                
                                    u
                                
                                
                                    r
                                    e
                                    s
                                    _
                                    k
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                            •
                             
                            
                                
                                    u
                                
                                
                                    k
                                
                            
                            +
                            
                                
                                    m
                                
                                
                                    4
                                
                            
                            •
                             
                            
                                
                                    R
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                    +
                                    L
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    k
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     taught by Liu et al Embodiment 2 for the benefit of fault detection and in line protection for a power transmission system. [Liu et al Embodiment 2: [0006] various embodiments of the present disclosure mainly aim at providing a solution for fault detection in line protection for a power transmission system.]
	Liu et al Embodiment 1 in view of Liu et al Embodiment 2, and further in view of Moore fail to teach, and m3 and m4 are coefficients specified by operation criterion of a protection device.
	Terzija et al further teaches, m3 (Fig. 2, Pg. 2641, Left Col. Ln. 5: sgn(x) = 0) and m4 (Fig. 2, Pg. 2641, Left Col. Ln. 6: sgn(x) = 1) are coefficients specified by operation criterion of a protection device (Fig 2, Pg. 2640, Right Col. II. TRANSMISSION LINE FAULT MODELING; Fig. 2 shows a three-phase representation of a single-phase to ground arcing fault on a transmission line. It is assumed that current and voltage measurements are synchronously acquired at both line terminals by synchronized measurement technology (SMT) and transmitted to a central intelligent electronic device (IED) where they are processed by an appropriate numerical algorithm to determine the fault distance, l, arc voltage amplitude, Ua, and the tower footing resistance, RF.; Fig. 2, Pg. 2641, Left Col. Ln. 4-5 ua (t) = Uasgn (ia); and sgn is the sign function).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Liu et al Embodiment 1 in view of Liu et al Embodiment 2, and further in view of Moore coefficients m3 and m4 specified by operation criterion of a protection device taught by Terzija et al for the benefit of fault detection and in line protection for a power transmission system [Terzija et al: Abstract: A new numerical algorithm for the analysis of single line to ground faults on short overhead transmission lines is presented in this paper.]

7. 	Claims 9, 14 are rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Liu et al Embodiment 1 as applied to claims 1, 4 – 6, 15, 18 – 21 above, and further in view of previously mentioned Liu et al Embodiment 2.

	In Re Claim 9, Liu et al Embodiment 1 teaches, a system for fault detection in line protection for power transmission system (Fig. 9, Para. [0067]: Fig. 9 further illustrates a system 900 for fault detection in line protection for a power transmission system according to an embodiment of the present disclosure), comprising: one or more processors (Fig. 9, Para. [0067]: Fig. 9 further illustrates a system 900 for fault detection in line protection for a power transmission system according to an embodiment of the present disclosure); a non-transitory memory storage coupled to at least one of the processors (Fig. 9, Para. [0067]: a memory 902 coupled to at least one of the processors 901); and a set of program instructions stored in the non-transitory memory storage and executable by at least one of the processors to cause the system to (Fig. 9, Para. [0067]: and a set of program instructions 903 stored in the memory 902. The set of program instructions 903 is executable by at least one of the processors 901 to cause the system 900 to): obtain a sampled value of a voltage at a measurement point on an electrical line, wherein the measurement point corresponds to a location at which a protection device for the line protection is installed (Fig. 9, Para. [0067]: obtain a voltage at a measurement point, on an electrical line. The measurement point is a point at which a protection device for the line protection is installed); obtain a sampled value of a current at the measurement point (Fig. 9, Para. [0067]: The system 900 may be further configured to obtain a current at the measurement point); calculate an instantaneous voltage value (Fig. 9, Para. [0067]: The system 900 can be moreover configured to determine a voltage at a setting point) specified by an operation criterion of the protection device, wherein calculating the instantaneous voltage value is based on the sampled value of the voltage (Fig. 9, Para. [0067]: from the voltage at the measurement point) and the sampled value of the current; measurement corresponding to a time-domain lumped parameter model for the electrical line (Fig. 9, Para. [0067]: the current at the measurement point and the differential value of the current according to a time domain lumped parameter model for the electrical line); calculate an instantaneous comparison voltage value (Fig. 9, Para. [0067]: The system 900 can be moreover configured to determine a voltage at a setting point) specified by the operation criterion of the protection device wherein the calculating the instantaneous comparison voltage Fig. 9, Para. [0067]: from the voltage at the measurement point) and the sampled value of current (Fig. 9, Para. [0067]: the current at the measurement point); measurement corresponding to the time-domain lumped parameter model (Fig. 9, Para. [0067]: the current at the measurement point and the differential value of the current according to a time domain lumped parameter model for the electrical line); and perform the fault detection based on a comparison (Fig. 9, Para. [0067]: perform the fault detection based on the determined voltage change and a fault threshold) of the instantaneous voltage value (Fig. 9, Para. [0067]: from the voltage at the measurement point) and the instantaneous comparison voltage value (Fig. 9, Para. [0067]: from the voltage at the measurement point).
	Liu et al Embodiment 1 fails to teach, in accordance with a differential equation  
	In analogous art, Liu et al Embodiment 2 teaches, in accordance with a comparison by using differential equation (Fig. 9, Para. [0068]: In embodiments of the present disclosure, the differential equation may include:                          
                            
                                
                                    u
                                
                                
                                    q
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            u
                            
                                
                                    t
                                
                            
                            -
                            R
                            •
                             
                            i
                            
                                
                                    t
                                
                            
                            -
                            L
                            •
                             
                            
                                
                                    d
                                    i
                                    
                                        
                                            t
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     ).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Liu et al Embodiment 1 to include the teaching of using a measurement differential equation taught by Liu et al Embodiment 2 for the benefit of fault detection and in line protection for a power transmission system. [Liu et al Embodiment 2: [0006] various embodiments of the present disclosure mainly aim at providing a solution for fault detection in line protection for a power transmission system.]

	In Re Claim 14, Liu et al Embodiment 1 in view of Liu et al Embodiment 2 teaches the limitations of claim 9, which this claim depends on.
	Liu et al Embodiment 1 further teaches, the system according to claim 9, wherein the time-domain lumped parameter model comprises any of a Resistor-Inductor-Capacitor (RLC) model or a Resistor-Inductor (RL) model (Fig. 1, Para. [0038]:  The time domain lumped parameter model may be for example an RLC model or an RL model.)

s 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Liu et al Embodiment 1, Liu et al Embodiment 2, and Moore as applied to claims 1, 6, 15, 20, 21 above, and further in view of Vladimir Terzija, Gary Preston, Vladimir Stanojevic, Nagy I. Elkalashy, and Marjan Popov (Synchronized Measurements-Based Algorithm for Short Transmission Line Fault Analysis) (herein after Terzija et al) as applied to claims 2, 3, 16, 17 above.

	In Re Claim 10, Liu et al Embodiment 1 and Liu et al Embodiment 2 teaches the limitations of claim 9, which this claim depends on.
	Liu et al Embodiment 2 further teaches, the system according to claim 9, wherein: the instantaneous measurement point voltage value is calculated by: 
uq_k = m1 • uk + m2 • (R • ik + L •                        
                            
                                
                                    d
                                    i
                                    
                                        
                                            t
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                    ) (Para. [0009]: In another embodiment of the present disclosure, the differential equation may include: uq (t) = u (t) - R • i (t) - L •                         
                            
                                
                                    d
                                    i
                                    
                                        
                                            t
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     wherein u (t) represents the voltage at the measurement point; If we consider the discrete time system domain, for example a sample point at instant k, the above equation can be rewritten as below to represent the calculation in discrete time domain: 
Uq_k = uk - (R • ik + L •                        
                            
                                
                                    d
                                    i
                                    
                                        
                                            t
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                    )) wherein Uq_k represents the instantaneous measurement point voltage value at instant k (Para. [0009] wherein u (t) represents the voltage at the measurement point; a sample point at instant k), Uk represents the sampled value of voltage at a measurement point at instant k (Para. [0010] wherein, Uk represents the voltage at the protection installation point), ik represents the sampled value of current at the measurement point at instant k (Para. [0010] ik represents the current at the protection installation point), R represents a resistance value of a resistor in the lumped parameter model (Para. [0010] R represents a resistance value of a resistor in the lumped model), L represents an inductance value of an inductor in the lumped parameter model (Para. [0010] L represents an inductance value of an inductor in the lumped model), and                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents the differential value of the current ik (Para. [0010]                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents the differential value of the current). 
Liu et al Embodiment 1 and Liu et al Embodiment 2 to include the teaching of an instantaneous measurement point voltage value is calculated by: uq_k = m1 • uk + m2 • (R • ik + L•                        
                             
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                    ) disclosed by Liu et al Embodiment 2 for the benefit of fault detection and in line protection for a power transmission system. [Liu et al Embodiment 2: [0006] various embodiments of the present disclosure mainly aim at providing a solution for fault detection in line protection for a power transmission system.]
	Liu et al Embodiment 1 and Liu et al Embodiment 2 fail to disclose, m1 and m2 are coefficients specified by operation criterion of a protection device.
In analogous art, Terzija et al discloses, m1 (Fig. 2, Pg. 2641, Left Col. Ln. 6 sgn(x) = 1) and m2 (Fig. 2, Pg. 2641, Left Col. Ln. 5 sgn(x) = -1) are coefficients specified by operation criterion of a protection device. (Fig 2, Pg. 2640, Right Col. II. TRANSMISSION LINE FAULT MODELING; Fig. 2 shows a three-phase representation of a single-phase to ground arcing fault on a transmission line. It is assumed that current and voltage measurements are synchronously acquired at both line terminals by synchronized measurement technology (SMT) and transmitted to a central intelligent electronic device (IED) where they are processed by an appropriate numerical algorithm to determine the fault distance, I, arc voltage amplitude, Ua, and the tower footing resistance, RF.; Fig. 2, Pg. 2641, Left Col. Ln. 4-5 Ua (t) = Uasgn (ia); and sgn is the sign function.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Liu et al Embodiment 1 and Liu et al Embodiment 2 to include coefficients m1 and m2 specified by operation criterion of a protection device disclosed by Terzija et al for the benefit of fault detection and in line protection for a power transmission system [Terzija et al: Abstract: A new numerical algorithm for the analysis of single line to ground faults on short overhead transmission lines is presented in this paper.]

	In Re Claim 11, Liu et al Embodiment 1 and Liu et al Embodiment 2 teaches, the limitations of claim 9, which this claim depends on.
	Liu et al Embodiment 2 further teaches, system according to claim 9, wherein: the instantaneous comparison voltage value is calculated by: 
Ures_k = m3 • uk + m4 •(R • ik + L •                        
                             
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                    ) (In another embodiment of the present disclosure, the differential equation may include: uq(t) = u(t) - R • i(t) - L •                        
                             
                            
                                
                                    d
                                    i
                                    
                                        
                                            t
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     wherein u(t) represents the voltage at the measurement point; If we consider the discrete time system domain, for example a sample point at instant k, the above equation can be rewritten as below to represent the calculation in discrete time domain: uq_k = uk - (R • ik + L •                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                    ))wherein Ures_k represents the instantaneous comparison voltage value at instant k (Para. [0009] wherein
u (t) represents the voltage at the measurement point; a sample point at instant k), uk represents the sampled value of voltage at a measurement point at instant k (Para. [0010] wherein, Uk represents the voltage at the protection installation point), ik represents the sampled value of current at the measurement point at instant k (Para. [0010] ik represents the current at the protection installation point), R represents a resistance value of a resistor in the lumped parameter model (Para. [0010] R represents a resistance value of a resistor in the lumped model), L represents an inductance value of an inductor in the lumped parameter model (Para. [0010] L represents an inductance value of an inductor in the lumped model), and dik/dt represents the differential value of the sampled value of current ik at instant k (Para. [0010] dik/dt represents the differential value of the current ik).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Liu et al Embodiment 1 and Liu et al Embodiment 2 to include the teaching of an instantaneous comparison voltage value is calculated by: Ures_k = m3 • uk + m4 •(R • ik + L •                        
                             
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                    ) disclosed by Liu et al Embodiment 2 for the benefit of fault detection and in line protection for a power transmission system. [Liu et al Embodiment 2: [0006] various embodiments of the present disclosure mainly aim at providing a solution for fault detection in line protection for a power transmission system.]
	Liu et al Embodiment 1 and Liu et al Embodiment 2 fail to disclose, m3 and m4 are coefficients specified by operation criterion of a protection device.
	In analogous art, Terzija et al discloses, m3 (Fig. 2, Pg. 2641, Left Col. Ln. 5: sgn(x) =0) and m4 (Fig. 2, Pg. 2641, Left Col. Ln. 6: sgn(x) = 1) are coefficients specified by operation criterion of a protection device (Fig 2, Pg. 2640, Right Col. II. TRANSMISSION LINE FAULT MODELING; Fig. 2 shows a three-phase representation of a single-phase to ground arcing fault on a transmission line. It is assumed that current and voltage measurements are synchronously acquired at both line terminals by synchronized measurement technology (SMT) and transmitted to a central intelligent electronic device (IED) where they are processed by an appropriate numerical algorithm to determine the fault distance, I, arc voltage amplitude, Ua, and the tower footing resistance, RF.; Fig. 2, Pg. 2641, Left Col. Ln. 4-5 Ua (t) = Uasgn (ia); and sgn is the sign function).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Liu et al Embodiment 1 and Liu et al Embodiment 2 coefficients m3 and m4 specified by operation criterion of a protection device disclosed by Terzija et al for the benefit of fault detection and in line protection for a power transmission system [Terzija et al: Abstract: A new numerical algorithm for the analysis of single line to ground faults on short overhead transmission lines is presented in this paper.]

Allowable Subject Matter
9. 	Claims 4, 5, 12, 13, 18, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	In Re claim 4, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: the method according to claim 1, wherein the instantaneous voltage value is calculated by: 
            
                
                    
                        
                            
                                
                                    
                                        
                                        
                                            
                                                u
                                            
                                            
                                                q
                                                _
                                                p
                                                1
                                                p
                                                2
                                                _
                                                k
                                            
                                        
                                        =
                                        
                                            
                                                u
                                            
                                            
                                                p
                                                1
                                                p
                                                2
                                                _
                                                k
                                            
                                        
                                        -
                                        
                                            
                                                R
                                                •
                                                 
                                                
                                                    
                                                        i
                                                    
                                                    
                                                        p
                                                        1
                                                        p
                                                        2
                                                        _
                                                        k
                                                    
                                                
                                                +
                                                L
                                                •
                                                 
                                                
                                                    
                                                        d
                                                        
                                                            
                                                                i
                                                            
                                                            
                                                                p
                                                                1
                                                                p
                                                                2
                                                                _
                                                                k
                                                            
                                                        
                                                    
                                                    
                                                        d
                                                        t
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                u
                                            
                                            
                                                q
                                                _
                                                p
                                                1
                                                _
                                                k
                                            
                                        
                                        =
                                        
                                            
                                                u
                                            
                                            
                                                p
                                                1
                                                _
                                                k
                                            
                                        
                                        -
                                        
                                            
                                                R
                                                •
                                                
                                                    
                                                         
                                                        
                                                            
                                                                i
                                                            
                                                            
                                                                p
                                                                1
                                                                _
                                                                k
                                                            
                                                        
                                                        +
                                                        
                                                            
                                                                k
                                                            
                                                            
                                                                R
                                                            
                                                        
                                                        •
                                                         
                                                        3
                                                        
                                                            
                                                                i
                                                            
                                                            
                                                                0
                                                                _
                                                                k
                                                            
                                                        
                                                    
                                                
                                                +
                                                L
                                                •
                                                
                                                    
                                                        d
                                                        
                                                            
                                                                
                                                                    
                                                                        i
                                                                    
                                                                    
                                                                        p
                                                                        1
                                                                        _
                                                                        k
                                                                    
                                                                
                                                                +
                                                                
                                                                    
                                                                        k
                                                                    
                                                                    
                                                                        L
                                                                    
                                                                
                                                                •
                                                                 
                                                                3
                                                                
                                                                    
                                                                        i
                                                                    
                                                                    
                                                                        0
                                                                        _
                                                                        k
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        d
                                                        t
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                k
                                            
                                            
                                                R
                                            
                                        
                                        =
                                        
                                            
                                                
                                                    
                                                        R
                                                    
                                                    
                                                        0
                                                    
                                                
                                                -
                                                
                                                    
                                                        R
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        3
                                                        R
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                k
                                            
                                            
                                                L
                                            
                                        
                                        =
                                        
                                            
                                                
                                                    
                                                        L
                                                    
                                                    
                                                        0
                                                    
                                                
                                                -
                                                
                                                    
                                                        L
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        3
                                                        L
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        
wherein p1 and p2 represent different phases of a three-phase transmission line of the power transmission system,             
                
                    
                        u
                    
                    
                        q
                        _
                        p
                        1
                        p
                        2
                        _
                        k
                    
                
            
         represents the instantaneous voltage value between phase p1 and phase p2 at instant k,             
                
                    
                        u
                    
                    
                        q
                        _
                        p
                        1
                        _
                        k
                    
                
            
         represents the instantaneous voltage value of phase p1 at instant k,             
                
                    
                        u
                    
                    
                        p
                        1
                        p
                        2
                        _
                        k
                    
                
            
        ,             
                
                    
                        i
                    
                    
                        p
                        1
                        p
                        2
                        _
                        k
                    
                
            
         respectively represent the sampled value of the voltage and the sampled value of the current between phase p1 and phase p2 at the measurement point at instant k,             
                
                    
                        u
                    
                    
                        p
                        1
                        _
                        k
                    
                
            
        ,             
                 
                
                    
                        i
                    
                    
                        p
                        1
                        _
                        k
                    
                
            
         respectively represent the sampled value of the voltage and the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor an inductance value of an inductor in the time-domain lumped parameter model,             
                
                    
                        d
                        
                            
                                i
                            
                            
                                p
                                1
                                p
                                2
                                _
                                k
                            
                        
                    
                    
                        d
                        t
                    
                
            
         represents a differential value of a current             
                
                    
                        i
                    
                    
                        p
                        1
                        p
                        2
                        _
                        k
                    
                
            
        ,             
                
                    
                        d
                        
                            
                                
                                    
                                        i
                                    
                                    
                                        p
                                        1
                                        _
                                        k
                                    
                                
                                +
                                
                                    
                                        k
                                    
                                    
                                        L
                                    
                                
                                •
                                 
                                3
                                
                                    
                                        i
                                    
                                    
                                        0
                                        _
                                        k
                                    
                                
                            
                        
                    
                    
                        d
                        t
                    
                
            
         represents a differential value of the value             
                
                    
                        i
                    
                    
                        p
                        1
                        _
                        k
                    
                
                +
                
                    
                        k
                    
                    
                        L
                    
                
                •
                 
                3
                
                    
                        i
                    
                    
                        0
                        _
                        k
                    
                
            
        , R0 represents zero sequence resistance of the three-phase transmission line, R1 represents positive sequence resistance of the three-phase transmission line, L0 represents zero sequence inductance of the three-phase transmission line, L1 represents positive sequence inductance of the three-phase transmission line, and             
                
                    
                        i
                    
                    
                        0
                        _
                        k
                    
                
            
         represents zero sequence current at instant k.

	In Re claim 5, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: The method according to claim 1, wherein the instantaneous comparison voltage value is calculated by:
            
                
                    
                        
                            
                                
                                    
                                        
                                        
                                            
                                                u
                                            
                                            
                                                r
                                                e
                                                s
                                                _
                                                p
                                                1
                                                p
                                                2
                                                _
                                                k
                                            
                                        
                                        =
                                        R
                                        •
                                         
                                        
                                            
                                                i
                                            
                                            
                                                p
                                                1
                                                p
                                                2
                                                _
                                                k
                                            
                                        
                                        +
                                        L
                                        •
                                         
                                        
                                            
                                                d
                                                
                                                    
                                                        i
                                                    
                                                    
                                                        p
                                                        1
                                                        p
                                                        2
                                                        _
                                                        k
                                                    
                                                
                                            
                                            
                                                d
                                                t
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                u
                                            
                                            
                                                r
                                                e
                                                s
                                                _
                                                p
                                                1
                                                _
                                                k
                                            
                                        
                                        =
                                        R
                                        •
                                        
                                            
                                                 
                                                
                                                    
                                                        i
                                                    
                                                    
                                                        p
                                                        1
                                                        _
                                                        k
                                                    
                                                
                                                +
                                                
                                                    
                                                        k
                                                    
                                                    
                                                        R
                                                    
                                                
                                                •
                                                 
                                                3
                                                
                                                    
                                                        i
                                                    
                                                    
                                                        0
                                                        _
                                                        k
                                                    
                                                
                                            
                                        
                                        +
                                        L
                                        •
                                        
                                            
                                                d
                                                
                                                    
                                                        
                                                            
                                                                i
                                                            
                                                            
                                                                p
                                                                1
                                                                _
                                                                k
                                                            
                                                        
                                                        +
                                                        
                                                            
                                                                k
                                                            
                                                            
                                                                L
                                                            
                                                        
                                                        •
                                                         
                                                        3
                                                        
                                                            
                                                                i
                                                            
                                                            
                                                                0
                                                                _
                                                                k
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                d
                                                t
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                k
                                            
                                            
                                                R
                                            
                                        
                                        =
                                        
                                            
                                                
                                                    
                                                        R
                                                    
                                                    
                                                        0
                                                    
                                                
                                                -
                                                
                                                    
                                                        R
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        3
                                                        R
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                k
                                            
                                            
                                                L
                                            
                                        
                                        =
                                        
                                            
                                                
                                                    
                                                        L
                                                    
                                                    
                                                        0
                                                    
                                                
                                                -
                                                
                                                    
                                                        L
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        3
                                                        L
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        
wherein p1 and p2 represent different phases of a three-phase transmission line of the power transmission system,             
                
                    
                        u
                    
                    
                        r
                        e
                        s
                        _
                        p
                        1
                        _
                        k
                    
                
            
         represents the instantaneous comparison voltage value between phase p1 and phase p2 at instant k,             
                
                    
                        i
                    
                    
                        p
                        1
                        p
                        2
                        _
                        k
                    
                
            
         represents the sampled value of the current between phase p1 and phase p2 at the measurement point at instant k,             
                
                    
                        i
                    
                    
                        p
                        1
                        _
                        k
                    
                
            
         represents the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor and an inductance value of an inductor in the time-domain lumped parameter model,             
                
                    
                        d
                        
                            
                                i
                            
                            
                                p
                                1
                                p
                                2
                                _
                                k
                            
                        
                    
                    
                        d
                        t
                    
                
            
         represents a differential value of the current             
                
                    
                        i
                    
                    
                        p
                        1
                        p
                        2
                        _
                        k
                    
                
            
        ,             
                
                    
                        d
                        
                            
                                
                                    
                                        i
                                    
                                    
                                        p
                                        1
                                        _
                                        k
                                    
                                
                                +
                                
                                    
                                        k
                                    
                                    
                                        L
                                    
                                
                                •
                                 
                                3
                                
                                    
                                        i
                                    
                                    
                                        0
                                        _
                                        k
                                    
                                
                            
                        
                    
                    
                        d
                        t
                    
                
            
         represents a differential value of the value             
                
                    
                        i
                    
                    
                        p
                        1
                        _
                        k
                    
                
                +
                
                    
                        k
                    
                    
                        R
                    
                
                •
                 
                3
                
                    
                        i
                    
                    
                        0
                        _
                        k
                    
                
            
        , R0 represents zero sequence resistance of the three-phase transmission line, R1 represents positive sequence resistance of the three-phase transmission line, L0 represents zero sequence inductance of the three-phase transmission line, L1 represents positive sequence inductance of the three-phase transmission line, and             
                
                    
                        i
                    
                    
                        0
                        _
                        k
                    
                
            
         represents zero sequence current at instant k.

	In Re claim 12, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: The system according to claim 9, wherein the instantaneous voltage value is calculated by:
            
                
                    
                        
                            
                                
                                    
                                        
                                        
                                            
                                                u
                                            
                                            
                                                q
                                                _
                                                p
                                                1
                                                p
                                                2
                                                _
                                                k
                                            
                                        
                                        =
                                        
                                            
                                                u
                                            
                                            
                                                p
                                                1
                                                p
                                                2
                                                _
                                                k
                                            
                                        
                                        -
                                        
                                            
                                                R
                                                •
                                                 
                                                
                                                    
                                                        i
                                                    
                                                    
                                                        p
                                                        1
                                                        p
                                                        2
                                                        _
                                                        k
                                                    
                                                
                                                +
                                                L
                                                •
                                                 
                                                
                                                    
                                                        d
                                                        
                                                            
                                                                i
                                                            
                                                            
                                                                p
                                                                1
                                                                p
                                                                2
                                                                _
                                                                k
                                                            
                                                        
                                                    
                                                    
                                                        d
                                                        t
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                u
                                            
                                            
                                                q
                                                _
                                                p
                                                1
                                                _
                                                k
                                            
                                        
                                        =
                                        
                                            
                                                u
                                            
                                            
                                                p
                                                1
                                                _
                                                k
                                            
                                        
                                        -
                                        
                                            
                                                R
                                                •
                                                
                                                    
                                                         
                                                        
                                                            
                                                                i
                                                            
                                                            
                                                                p
                                                                1
                                                                _
                                                                k
                                                            
                                                        
                                                        +
                                                        
                                                            
                                                                k
                                                            
                                                            
                                                                R
                                                            
                                                        
                                                        •
                                                         
                                                        3
                                                        
                                                            
                                                                i
                                                            
                                                            
                                                                0
                                                                _
                                                                k
                                                            
                                                        
                                                    
                                                
                                                +
                                                L
                                                •
                                                
                                                    
                                                        d
                                                        
                                                            
                                                                
                                                                    
                                                                        i
                                                                    
                                                                    
                                                                        p
                                                                        1
                                                                        _
                                                                        k
                                                                    
                                                                
                                                                +
                                                                
                                                                    
                                                                        k
                                                                    
                                                                    
                                                                        L
                                                                    
                                                                
                                                                •
                                                                 
                                                                3
                                                                
                                                                    
                                                                        i
                                                                    
                                                                    
                                                                        0
                                                                        _
                                                                        k
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        d
                                                        t
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                k
                                            
                                            
                                                R
                                            
                                        
                                        =
                                        
                                            
                                                
                                                    
                                                        R
                                                    
                                                    
                                                        0
                                                    
                                                
                                                -
                                                
                                                    
                                                        R
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        3
                                                        R
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                k
                                            
                                            
                                                L
                                            
                                        
                                        =
                                        
                                            
                                                
                                                    
                                                        L
                                                    
                                                    
                                                        0
                                                    
                                                
                                                -
                                                
                                                    
                                                        L
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        3
                                                        L
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        
            
                
                    
                        u
                    
                    
                        q
                        _
                        p
                        1
                        p
                        2
                        _
                        k
                    
                
            
         represents the instantaneous voltage value between phase p1 and phase p2 at instant k,             
                
                    
                        u
                    
                    
                        q
                        _
                        p
                        1
                        _
                        k
                    
                
            
         represents the instantaneous voltage value of phase p1 at instant k,             
                
                    
                        u
                    
                    
                        p
                        1
                        p
                        2
                        _
                        k
                    
                
            
        ,             
                
                    
                        i
                    
                    
                        p
                        1
                        p
                        2
                        _
                        k
                    
                
            
         respectively represent the sampled value of the voltage and the sampled value of the current between phase p1 and phase p2 at the measurement point at instant k,             
                
                    
                        u
                    
                    
                        p
                        1
                        _
                        k
                    
                
            
        ,             
                 
                
                    
                        i
                    
                    
                        p
                        1
                        _
                        k
                    
                
            
         respectively represent the sampled value of the voltage and sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor and an inductance value of an inductor in the time-domain lumped parameter model,             
                
                    
                        d
                        
                            
                                i
                            
                            
                                p
                                1
                                p
                                2
                                _
                                k
                            
                        
                    
                    
                        d
                        t
                    
                
            
         represents a differential value of the current             
                
                    
                        i
                    
                    
                        p
                        1
                        p
                        2
                        _
                        k
                    
                
            
        ,             
                
                    
                        d
                        
                            
                                
                                    
                                        i
                                    
                                    
                                        p
                                        1
                                        _
                                        k
                                    
                                
                                +
                                
                                    
                                        k
                                    
                                    
                                        L
                                    
                                
                                •
                                 
                                3
                                
                                    
                                        i
                                    
                                    
                                        0
                                        _
                                        k
                                    
                                
                            
                        
                    
                    
                        d
                        t
                    
                
            
         represents a differential value of the value             
                
                    
                        i
                    
                    
                        p
                        1
                        _
                        k
                    
                
                +
                
                    
                        k
                    
                    
                        L
                    
                
                •
                 
                3
                
                    
                        i
                    
                    
                        0
                        _
                        k
                    
                
            
        , R0 represents zero sequence resistance of the three-phase transmission line, R1 represents positive sequence resistance of the three-phase transmission line, L0 represents zero sequence inductance of the three-phase transmission line, L1 represents positive sequence inductance of the three-phase transmission line,             
                
                    
                        i
                    
                    
                        0
                        _
                        k
                    
                
            
         represents zero sequence current at instant k.

	In Re claim 13, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: The system according to claim 9, wherein the instantaneous comparison voltage value is calculated by:

            
                
                    
                        
                            
                                
                                    
                                        
                                        
                                            
                                                u
                                            
                                            
                                                r
                                                e
                                                s
                                                _
                                                p
                                                1
                                                p
                                                2
                                                _
                                                k
                                            
                                        
                                        =
                                        R
                                        •
                                         
                                        
                                            
                                                i
                                            
                                            
                                                p
                                                1
                                                p
                                                2
                                                _
                                                k
                                            
                                        
                                        +
                                        L
                                        •
                                         
                                        
                                            
                                                d
                                                
                                                    
                                                        i
                                                    
                                                    
                                                        p
                                                        1
                                                        p
                                                        2
                                                        _
                                                        k
                                                    
                                                
                                            
                                            
                                                d
                                                t
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                u
                                            
                                            
                                                r
                                                e
                                                s
                                                _
                                                p
                                                1
                                                _
                                                k
                                            
                                        
                                        =
                                        R
                                        •
                                        
                                            
                                                 
                                                
                                                    
                                                        i
                                                    
                                                    
                                                        p
                                                        1
                                                        _
                                                        k
                                                    
                                                
                                                +
                                                
                                                    
                                                        k
                                                    
                                                    
                                                        R
                                                    
                                                
                                                •
                                                 
                                                3
                                                
                                                    
                                                        i
                                                    
                                                    
                                                        0
                                                        _
                                                        k
                                                    
                                                
                                            
                                        
                                        +
                                        L
                                        •
                                        
                                            
                                                d
                                                
                                                    
                                                        
                                                            
                                                                i
                                                            
                                                            
                                                                p
                                                                1
                                                                _
                                                                k
                                                            
                                                        
                                                        +
                                                        
                                                            
                                                                k
                                                            
                                                            
                                                                L
                                                            
                                                        
                                                        •
                                                         
                                                        3
                                                        
                                                            
                                                                i
                                                            
                                                            
                                                                0
                                                                _
                                                                k
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                d
                                                t
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                k
                                            
                                            
                                                R
                                            
                                        
                                        =
                                        
                                            
                                                
                                                    
                                                        R
                                                    
                                                    
                                                        0
                                                    
                                                
                                                -
                                                
                                                    
                                                        R
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        3
                                                        R
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                k
                                            
                                            
                                                L
                                            
                                        
                                        =
                                        
                                            
                                                
                                                    
                                                        L
                                                    
                                                    
                                                        0
                                                    
                                                
                                                -
                                                
                                                    
                                                        L
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        3
                                                        L
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        

wherein p1 and p2 represent different phases of a three-phase transmission line of the power transmission system,             
                
                    
                        u
                    
                    
                        r
                        e
                        s
                        _
                        p
                        1
                        _
                        k
                    
                
            
         represents the instantaneous comparison voltage value between             
                
                    
                        i
                    
                    
                        p
                        1
                        p
                        2
                        _
                        k
                    
                
            
         represents the sampled value of the current between phase p1 and phase p2 at the measurement point at instant k,             
                
                    
                        i
                    
                    
                        p
                        1
                        _
                        k
                    
                
            
         represents the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor and an inductance value of an inductor in the time-domain lumped parameter model,             
                
                    
                        d
                        
                            
                                i
                            
                            
                                p
                                1
                                p
                                2
                                _
                                k
                            
                        
                    
                    
                        d
                        t
                    
                
            
         represents a differential value of the current             
                
                    
                        i
                    
                    
                        p
                        1
                        p
                        2
                        _
                        k
                    
                
            
        ,             
                
                    
                        d
                        
                            
                                
                                    
                                        i
                                    
                                    
                                        p
                                        1
                                        _
                                        k
                                    
                                
                                +
                                
                                    
                                        k
                                    
                                    
                                        L
                                    
                                
                                •
                                 
                                3
                                
                                    
                                        i
                                    
                                    
                                        0
                                        _
                                        k
                                    
                                
                            
                        
                    
                    
                        d
                        t
                    
                
            
         represents a differential value of the value             
                
                    
                        i
                    
                    
                        p
                        1
                        _
                        k
                    
                
                +
                
                    
                        k
                    
                    
                        R
                    
                
                •
                 
                3
                
                    
                        i
                    
                    
                        0
                        _
                        k
                    
                
            
        , R0 represents zero sequence resistance of the three-phase transmission line, R1 represents positive sequence resistance of the three-phase transmission line, L0 represents zero sequence inductance of the three-phase transmission line, L1 represents positive sequence inductance of the three-phase transmission line,             
                
                    
                        i
                    
                    
                        0
                        _
                        k
                    
                
            
         represents zero sequence current at instant k.

	In Re claim 18, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: 18. (Original) The apparatus according to claim 15, wherein the instantaneous voltage value is calculated by:

            
                
                    
                        
                            
                                
                                    
                                        
                                        
                                            
                                                u
                                            
                                            
                                                q
                                                _
                                                p
                                                1
                                                p
                                                2
                                                _
                                                k
                                            
                                        
                                        =
                                        
                                            
                                                u
                                            
                                            
                                                p
                                                1
                                                p
                                                2
                                                _
                                                k
                                            
                                        
                                        -
                                        
                                            
                                                R
                                                •
                                                 
                                                
                                                    
                                                        i
                                                    
                                                    
                                                        p
                                                        1
                                                        p
                                                        2
                                                        _
                                                        k
                                                    
                                                
                                                +
                                                L
                                                •
                                                 
                                                
                                                    
                                                        d
                                                        
                                                            
                                                                i
                                                            
                                                            
                                                                p
                                                                1
                                                                p
                                                                2
                                                                _
                                                                k
                                                            
                                                        
                                                    
                                                    
                                                        d
                                                        t
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                u
                                            
                                            
                                                q
                                                _
                                                p
                                                1
                                                _
                                                k
                                            
                                        
                                        =
                                        
                                            
                                                u
                                            
                                            
                                                p
                                                1
                                                _
                                                k
                                            
                                        
                                        -
                                        
                                            
                                                R
                                                •
                                                
                                                    
                                                         
                                                        
                                                            
                                                                i
                                                            
                                                            
                                                                p
                                                                1
                                                                _
                                                                k
                                                            
                                                        
                                                        +
                                                        
                                                            
                                                                k
                                                            
                                                            
                                                                R
                                                            
                                                        
                                                        •
                                                         
                                                        3
                                                        
                                                            
                                                                i
                                                            
                                                            
                                                                0
                                                                _
                                                                k
                                                            
                                                        
                                                    
                                                
                                                +
                                                L
                                                •
                                                
                                                    
                                                        d
                                                        
                                                            
                                                                
                                                                    
                                                                        i
                                                                    
                                                                    
                                                                        p
                                                                        1
                                                                        _
                                                                        k
                                                                    
                                                                
                                                                +
                                                                
                                                                    
                                                                        k
                                                                    
                                                                    
                                                                        L
                                                                    
                                                                
                                                                •
                                                                 
                                                                3
                                                                
                                                                    
                                                                        i
                                                                    
                                                                    
                                                                        0
                                                                        _
                                                                        k
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        d
                                                        t
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                k
                                            
                                            
                                                R
                                            
                                        
                                        =
                                        
                                            
                                                
                                                    
                                                        R
                                                    
                                                    
                                                        0
                                                    
                                                
                                                -
                                                
                                                    
                                                        R
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        3
                                                        R
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                k
                                            
                                            
                                                L
                                            
                                        
                                        =
                                        
                                            
                                                
                                                    
                                                        L
                                                    
                                                    
                                                        0
                                                    
                                                
                                                -
                                                
                                                    
                                                        L
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        3
                                                        L
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        

wherein p1 and p2 represent different phases of a three-phase transmission line of the power transmission system,             
                
                    
                        u
                    
                    
                        q
                        _
                        p
                        1
                        p
                        2
                        _
                        k
                    
                
            
         represents the instantaneous voltage value between phase p1 and phase p2 at instant k,             
                
                    
                        u
                    
                    
                        q
                        _
                        p
                        1
                        _
                        k
                    
                
            
         represents the instantaneous voltage value of phase p1 at instant k,             
                
                    
                        u
                    
                    
                        p
                        1
                        p
                        2
                        _
                        k
                    
                
            
        ,             
                
                    
                        i
                    
                    
                        p
                        1
                        p
                        2
                        _
                        k
                    
                
            
         respectively represent the sampled value of the voltage and the sampled value of the current between phase p1 and phase p2 at the measurement point at instant k,             
                
                    
                        u
                    
                    
                        p
                        1
                        _
                        k
                    
                
            
        ,             
                 
                
                    
                        i
                    
                    
                        p
                        1
                        _
                        k
                    
                
            
         respectively represents the sampled voltage and sampled current of             
                
                    
                        d
                        
                            
                                i
                            
                            
                                p
                                1
                                p
                                2
                                _
                                k
                            
                        
                    
                    
                        d
                        t
                    
                
            
         represents a differential value of the current             
                
                    
                        i
                    
                    
                        p
                        1
                        p
                        2
                        _
                        k
                    
                
            
        ,             
                
                    
                        d
                        
                            
                                
                                    
                                        i
                                    
                                    
                                        p
                                        1
                                        _
                                        k
                                    
                                
                                +
                                
                                    
                                        k
                                    
                                    
                                        L
                                    
                                
                                •
                                 
                                3
                                
                                    
                                        i
                                    
                                    
                                        0
                                        _
                                        k
                                    
                                
                            
                        
                    
                    
                        d
                        t
                    
                
            
         represents a differential value of the value             
                
                    
                        i
                    
                    
                        p
                        1
                        _
                        k
                    
                
                +
                
                    
                        k
                    
                    
                        L
                    
                
                •
                 
                3
                
                    
                        i
                    
                    
                        0
                        _
                        k
                    
                
            
        , R0 represents zero sequence resistance of the three-phase transmission line, R1 represents positive sequence resistance of the three-phase transmission line, L0 represents zero sequence inductance of the three-phase transmission line, L1 represents positive sequence inductance of the three-phase transmission line, and             
                
                    
                        i
                    
                    
                        0
                        _
                        k
                    
                
            
         represents zero sequence current at instant k.

	In Re claim 19, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: 19. The apparatus according to claim 15, wherein the instantaneous comparison voltage value is calculated by:

            
                
                    
                        
                            
                                
                                    
                                        
                                        
                                            
                                                u
                                            
                                            
                                                r
                                                e
                                                s
                                                _
                                                p
                                                1
                                                p
                                                2
                                                _
                                                k
                                            
                                        
                                        =
                                        R
                                        •
                                         
                                        
                                            
                                                i
                                            
                                            
                                                p
                                                1
                                                p
                                                2
                                                _
                                                k
                                            
                                        
                                        +
                                        L
                                        •
                                         
                                        
                                            
                                                d
                                                
                                                    
                                                        i
                                                    
                                                    
                                                        p
                                                        1
                                                        p
                                                        2
                                                        _
                                                        k
                                                    
                                                
                                            
                                            
                                                d
                                                t
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                u
                                            
                                            
                                                r
                                                e
                                                s
                                                _
                                                p
                                                1
                                                _
                                                k
                                            
                                        
                                        =
                                        R
                                        •
                                        
                                            
                                                 
                                                
                                                    
                                                        i
                                                    
                                                    
                                                        p
                                                        1
                                                        _
                                                        k
                                                    
                                                
                                                +
                                                
                                                    
                                                        k
                                                    
                                                    
                                                        R
                                                    
                                                
                                                •
                                                 
                                                3
                                                
                                                    
                                                        i
                                                    
                                                    
                                                        0
                                                        _
                                                        k
                                                    
                                                
                                            
                                        
                                        +
                                        L
                                        •
                                        
                                            
                                                d
                                                
                                                    
                                                        
                                                            
                                                                i
                                                            
                                                            
                                                                p
                                                                1
                                                                _
                                                                k
                                                            
                                                        
                                                        +
                                                        
                                                            
                                                                k
                                                            
                                                            
                                                                L
                                                            
                                                        
                                                        •
                                                         
                                                        3
                                                        
                                                            
                                                                i
                                                            
                                                            
                                                                0
                                                                _
                                                                k
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                d
                                                t
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                k
                                            
                                            
                                                R
                                            
                                        
                                        =
                                        
                                            
                                                
                                                    
                                                        R
                                                    
                                                    
                                                        0
                                                    
                                                
                                                -
                                                
                                                    
                                                        R
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        3
                                                        R
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                k
                                            
                                            
                                                L
                                            
                                        
                                        =
                                        
                                            
                                                
                                                    
                                                        L
                                                    
                                                    
                                                        0
                                                    
                                                
                                                -
                                                
                                                    
                                                        L
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        3
                                                        L
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        

wherein p1 and p2 represent different phases of a three-phase transmission line of the power transmission system,             
                
                    
                        u
                    
                    
                        r
                        e
                        s
                        _
                        p
                        1
                        _
                        k
                    
                
            
         represents the instantaneous comparison voltage value between phase p1 and phase p2 at instant k,             
                
                    
                        i
                    
                    
                        p
                        1
                        p
                        2
                        _
                        k
                    
                
            
         represents the sampled value of the current between phase p1 and phase p2 at the measurement point at instant k,             
                
                    
                        i
                    
                    
                        p
                        1
                        _
                        k
                    
                
            
         represents the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor and an inductance value of an inductor in the time-domain lumped parameter model,             
                
                    
                        d
                        
                            
                                i
                            
                            
                                p
                                1
                                p
                                2
                                _
                                k
                            
                        
                    
                    
                        d
                        t
                    
                
            
         represents a differential value of the current             
                
                    
                        i
                    
                    
                        p
                        1
                        p
                        2
                        _
                        k
                    
                
            
        ,             
                
                    
                        d
                        
                            
                                
                                    
                                        i
                                    
                                    
                                        p
                                        1
                                        _
                                        k
                                    
                                
                                +
                                
                                    
                                        k
                                    
                                    
                                        L
                                    
                                
                                •
                                 
                                3
                                
                                    
                                        i
                                    
                                    
                                        0
                                        _
                                        k
                                    
                                
                            
                        
                    
                    
                        d
                        t
                    
                
            
         represents a differential value of the value             
                
                    
                        i
                    
                    
                        p
                        1
                        _
                        k
                    
                
                +
                
                    
                        k
                    
                    
                        R
                    
                
                •
                 
                3
                
                    
                        i
                    
                    
                        0
                        _
                        k
                    
                
            
        , 0 represents zero sequence resistance of the three-phase transmission line, R1 represents positive sequence resistance of the three-phase transmission line, L0 represents zero sequence inductance of the three-phase transmission line, L1 represents positive sequence inductance of the three-phase transmission line, and             
                
                    
                        i
                    
                    
                        0
                        _
                        k
                    
                
            
         represents zero sequence current at instant k.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jiankang Zhang, Jiale Suonan, Zaibin Jiao, Guobing Song. 01-Mar-2012 “A Fast Full-line Tripping Distance Protection Method for HVDC Transmission Line.” Abstract—Though distance protection has been successfully used for AC transmission line, there is no practical application of it for HVDC transmission line. For distance protection, it is essential to measure accurately at the zone boundary to distinguish internal fault from external correctly, and high measurement accuracy at any part of the full line is unnecessary. Besides, HVDC transmission line is generally connected with smoothing reactor at two ends and it can be regarded as the operating boundary of distance protection. Considering these features, a fast full-line tripping distance protection method for HVDC transmission line is introduced in this paper. Based on distributed parameter model, the voltage and current at the end-point are calculated accurately using those at the relay point. After that, the line between the end-point and fault point is simplified as lumped parameter RL model and the fault distance is obtained with differential equations. In this way, high calculation accuracy at the zone boundary is attained and which contributes greatly to the improvement of protection performance. Simulation results show that this method is capable of protecting the whole line with high rapidity, and can be used as primary protection for HVDC transmission.

11. 	Liu et al Embodiment 1 in view of Liu et al Embodiment 2 (WO2017/177424A1) April 14, 2016 “METHOD, SYSTEM AND APPARATUS FOR FAULT DETECTION IN LINE PROTECTION FOR POWER TRANSMISSION SYSTEM” ABSTRACT: A method, system and apparatus of fault detection in line protection for a power transmission system. A voltage (u) at a measurement point on an electrical line is obtained. The measurement point is a point at which a protection 
	Vladimir Terzija, Gary Preston, Vladimir Stanojević, Nagy I. Elkalashy, and Marjan Popov. November 2015 “Synchronized Measurements-Based Algorithm for Short Transmission Line Fault Analysis.” Abstract—a new numerical algorithm for the analysis of single line to ground faults on short overhead transmission lines is presented in this paper. It is based upon synchronized sampling at two line ports, and an accurate fault model including the arcing phenomena and tower footing resistance at the fault point. The core of the algorithm is an efficient no recursive parameter estimation method. A dynamic arc model is included in the fault model to represent the arc’s interaction with the external power network. The algorithm accurately estimates the arc voltage amplitude, tower footing resistance, and the fault location, simultaneously. The algorithm is derived in the time domain, and is based on the synchronized acquisition of currents and voltages at both line terminals. Case studies based on simulated data are presented to demonstrate the effectiveness of the new method. In particular, the sensitivity of the proposed algorithm to synchronization errors, harmonics, line capacitance, and fault resistance were explored with lumped, distributed, transposed, and untransposed line models.

THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached on 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.O.N/
Examiner
Art Unit 2866



/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866